NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                          DEC 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VITALIY DIKOV,                                  No.    15-35036

                Plaintiff-Appellant,            D.C. No. 3:13-cv-00127-AC

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   John V. Acosta, Magistrate Judge, Presiding

                          Submitted November 30, 2017**


Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
Judges.

      Vitaliy Dikov appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Dikov’s application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Ghanim v. Colvin, 736 F.3d 1154,

1159 (9th Cir. 2014), and we affirm.

      The ALJ gave the following specific and legitimate reasons for assigning

only “limited weight” to treating physician Dr. Long’s opinion regarding Dikov’s

functional limitations: (1) Dr. Long did not sufficiently explain his conclusions or

address the severity or frequency of pain; (2) evidence shows that Dikov is able to

perform activities that Dr. Long opined he could never perform; and (3) his

opinion was inconsistent with the findings of other physicians. Burrell v. Colvin,

775 F.3d 1133, 1137 (9th Cir. 2014) (the ALJ may only reject the contradicted

opinion of a treating physician by providing specific and legitimate reasons that are

supported by substantial evidence.). For example, Dr. Mauer found that Dikov

could perform a “full squat and rise to completion without difficulty” and had “full

symmetric motor strength.”

             AFFIRMED.




                                          2                                   15-35036